Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Junior Smith appeals from the district court’s order denying his motion for a Writ of Audita Querela pursuant to the All Writs Act 28 U.S.C. § 1951 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.